           Case 1:18-cr-00640-RA Document 282 Filed 05/20/20 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 5-20-20


 UNITED STATES OF AMERICA,
                                                                     No. 18-CR-640
                        v.
                                                                         ORDER
 JOEL PENA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has received a letter from Mr. Pena arguing, among other things, that he is not

a flight risk. The Court has forwarded Mr. Pena's letter to his counsel. Mr. Stampur shall provide

Mr. Pena with a copy of this Order, a copy of the transcript from the September 26, 2019 hearing,

at which it stated the basis for its conclusion that he presented a risk of flight, as well as its April

6, 2020 Order denying his renewed bail application.



SO ORDERED.

Dated:      May 20, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
